flirrsuagreementoutsi_image2.jpg [flirrsuagreementoutsi_image2.jpg]


Exhibit 10.1
RESTRICTED STOCK UNIT AGREEMENT
For Outside Director Grantees


Awarded to: participant name
Grant Date: grant date
Number of Shares: shares


This Restricted Stock Unit Agreement (the “Agreement”) is made between FLIR
Systems, Inc. (“the Company”) and you, an Outside Director of the Company (the
“Grantee”).


The Company sponsors the FLIR Systems, Inc. 2011 Stock Incentive Plan, as
amended (the “Plan”). The Plan governs the terms of the award referenced in this
Agreement and controls in the event of any ambiguity between the Plan and this
Agreement. A copy of the Plan as amended can be found on the Company intranet or
may be obtained by contacting the Company’s Human Resources Department. The
terms and provisions of the Plan are incorporated herein by reference. By
signing this Agreement, you acknowledge that you have obtained and reviewed a
copy of the Plan. When used herein, the capitalized terms that are defined in
the Plan shall have the meanings given to them in the Plan, including the term
“Committee,” which means the Compensation Committee of the Company’s Board of
Directors.


Your failure to execute this Agreement within 180 days of the Grant Date may
result in its cancellation.


In recognition of the value of your contribution to the Company, you and the
Company mutually covenant and agree as follows:


1.Grant. Subject to the terms and conditions of the Plan and this Agreement, the
Company grants to you, Grantee, the right to receive on the vesting date
described herein shares of the Company’s common stock (the “Shares”) under the
terms hereof.


2.No Rights as Shareholder Prior to Issuance and Delivery of Shares. Grantee
shall not be deemed for any purpose to be a shareholder of the Company as to any
Shares subject to this Agreement, including the right to any dividends issued
over the vesting period, until the Shares have been issued and delivered to
Grantee in accordance with the Plan and this Agreement.


3.Dividend Equivalents. If the Company declares one or more cash or stock
dividends on the Shares during the period commencing on the Grant Date and
ending on and including the day immediately preceding the day on which the
Shares subject to this Agreement are issued to you, then, on the date each such
dividend is paid to the holders of Shares, you shall be credited with dividend
equivalent units (“Dividend Equivalent Units”) in accordance with the following:


(a)
If a dividend with respect to the Shares is payable in cash, then, as of the
applicable dividend payment date, you shall be credited with that number of
Dividend



 

--------------------------------------------------------------------------------

flirrsuagreementoutsi_image2.jpg [flirrsuagreementoutsi_image2.jpg]


Equivalent Units (rounded to the nearest whole unit) equal to (i) the amount of
the cash dividend payable with respect to a Share, multiplied by (ii) the number
of Shares subject to this Agreement that are outstanding as of the record date
of such dividend, divided by (iii) the closing price of a Share on the dividend
payment date.


(b)
If a dividend with respect to the Shares is payable in Shares, then, as of the
dividend payment date, you shall be credited with that number of Dividend
Equivalent Units (rounded to the nearest whole unit) equal to (i) the number of
Shares distributed in the dividend with respect to a Share, multiplied by (ii)
the number of Shares subject to this Agreement that are outstanding as of the
record date of such dividend.



Any such Dividend Equivalent Units credited hereunder shall be subject to the
same terms and conditions which apply to the underlying Shares to which they
relate and shall vest and settle, or be forfeited, as applicable, at the same
time and in the same manner as the underlying Shares to which they relate. The
foregoing does not obligate the Company to pay dividends on the Shares and
nothing in the Plan or in this Agreement shall be interpreted as creating such
an obligation. Notwithstanding anything to the contrary in this Agreement, if
the Shares subject to this Agreement are scheduled to vest and settle between a
dividend record date and a dividend payment date, then Dividend Equivalent Units
with respect to such dividend shall be credited and paid to you on the earlier
of (x) the dividend payment date for such dividend and (y) March 15th following
the date on which the underlying Shares to which the Dividend Equivalent Units
relate vest.


4.Vesting. The Shares subject to this Agreement shall vest as follows: One
hundred percent (100%) on the date of the Company’s Annual Shareholders’ Meeting
in the year following the date of grant. Once the Shares vest in accordance with
the terms of this Agreement or the Plan, the Company shall issue and deliver a
stock certificate (or other evidence of ownership) for a corresponding number of
Shares to Grantee on, or within 30 days following, the applicable vesting date
or, if later, the date on which the Shares are distributed pursuant to the terms
of the Company’s Stock Deferral Plan.


5.Rights of Grantee with Respect to Shares Delivered. Grantee shall enjoy all
shareholder rights with respect to Shares that have been issued and delivered,
subject to any restrictions on sale imposed by any share ownership restrictions
that are in place as of the date of this agreement.


6.Termination of Service. In the event that Grantee's continuous service with
the Company and its Subsidiaries terminates for any reason other than due to
death or a Qualifying Disability, as defined in Section 7, the Shares subject to
this Agreement shall immediately expire and no additional Shares shall be issued
and delivered to Grantee pursuant to this Agreement. In the event of a dispute
as to the date of termination of Grantee's service for purposes of the Plan,
such date shall be determined by the Committee, in its sole discretion, which
determination shall be final.


 

--------------------------------------------------------------------------------

flirrsuagreementoutsi_image2.jpg [flirrsuagreementoutsi_image2.jpg]




7.Death or Qualifying Disability. In the event of Grantee’s death or in the
event that Grantee’s continuous service with the Company and its Subsidiaries
terminates as a result of Grantee’s Qualifying Disability, the Shares subject to
this Agreement shall immediately vest. For purposes of this Agreement, a
“Qualifying Disability” shall mean a Disability, as defined below, which the
Committee determines is expected to prevent Grantee from thereafter engaging in
any gainful employment. For purposes of this Agreement, a “Disability” shall
mean a total and permanent disability as defined in section 22(e)(3) of the
Code. The determination of whether Grantee’s Disability is a Qualifying
Disability shall be made by the Committee in its sole discretion, and such
determination shall be final.


8.Change in Control. In the event of a Change in Control in which the award
referenced in this Agreement is not being assumed or continued, the Shares
subject to this Agreement shall immediately vest on the date of such Change in
Control (as defined below).


(a)For purposes of this Agreement, the term “Change in Control” shall mean the
occurrence of a “change in the ownership,” a “change in the effective control”
or a “change in the ownership of a substantial portion of the assets” of the
Company. In determining whether an event shall be considered a “change in the
ownership,” a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company, the following provisions
shall apply: (i) a “change in the ownership” of the Company shall occur on the
date on which any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company, as determined in accordance
with Treasury Regulation §1.409A-3(i)(5)(v); (ii) a “change in the effective
control” of the Company shall occur on the date on which a majority of the
members of the Company’s Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board before the date of the appointment or election, as
determined in accordance with Treasury Regulation §1.409A-3(i)(5)(vi); and (iii)
a “change in the ownership of a substantial portion of the assets” of the
Company shall occur on the date on which any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Company that have a total gross fair market value equal to or more than
50% of the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions, as determined in accordance
with Treasury Regulation §1.409A-3(i)(5)(vii). A transfer of assets shall not be
treated as a “change in the ownership of a substantial portion of the assets”
when such transfer is made to an entity that is controlled by the shareholders
of the Company, as determined in accordance with Treasury Regulation
§1.409A-3(i)(5)(vii)(B).


9.Nontransferability of this Agreement. Neither this Agreement nor the Shares
subject to this Agreement may be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of, other than by will, the laws
of descent and distribution or pursuant to beneficiary designation procedures
approved by the Company, and any such attempted action shall be void.


 

--------------------------------------------------------------------------------

flirrsuagreementoutsi_image2.jpg [flirrsuagreementoutsi_image2.jpg]




10.Taxes. The vesting and issuance of Shares to Grantee is a taxable event, and
Grantee shall be solely responsible for all income and other taxes due to any
taxing authority with respect to this Agreement.


11.Exclusion of Shares from Compensation. Shares issued and delivered to Grantee
pursuant to the Plan will not constitute compensation to Grantee for purposes of
any retirement, life insurance or other employee benefit plan of the Company.


12.Termination of Agreement. This Agreement shall terminate when no further
Shares may be delivered to Grantee pursuant to this Agreement.


13.Governing Law. This Agreement is governed by, and subject to, the laws of the
State of Oregon, as provided in the Plan. For purposes of litigating any dispute
that arises under this Agreement, the parties hereby submit to and consent to
the jurisdiction of the State of Oregon, and agree that such litigation shall be
conducted in the appropriate state or federal court of Oregon.


14.Electronic Delivery and Participation. The Company may, in its sole
discretion, deliver any documents related to the award referenced in this
Agreement or to participation in the Plan or to future awards that may be
granted under the Plan by electronic means or to request Grantee’s consent to
participate in the Plan by electronic means. Grantee hereby consents to receive
such documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


15.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


16.Insider Trading Restrictions. Grantee acknowledges that Grantee may be
subject to insider trading restrictions, which may affect his or her ability to
acquire or dispose of Shares or rights to Shares (e.g., restricted stock units)
acquired under the Plan during such times as Grantee is considered to have
“inside information” regarding the Company. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. Grantee is
responsible for ensuring compliance with any applicable restrictions and is
advised to consult his or her personal legal advisor on this matter.


17.Section 409A. Notwithstanding anything in the Plan, this Agreement or any
other agreement (whether entered into before, on or after the Grant Date) to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the Shares is accelerated in connection with Grantee’s “separation from
service” within the meaning of Section 409A, as determined by the Company, other
than due to death, and if (x) Grantee is a U.S. taxpayer and a “specified
employee” within the meaning of Section 409A at the time of such separation from
service and (y) the payment of such accelerated Shares will result in the
imposition of additional tax under Section 409A if paid


 

--------------------------------------------------------------------------------

flirrsuagreementoutsi_image2.jpg [flirrsuagreementoutsi_image2.jpg]


to Grantee on or within the six (6) month period following Grantee’s separation
from service, then the payment of such accelerated Shares will not be made until
the date six (6) months and one (1) day following the date of Grantee’s
separation from service, unless Grantee dies following his or her separation
from service, in which case, the Shares will be paid to Grantee’s estate as soon
as practicable following his or her death. It is the intent of this Agreement
that it and all payments and benefits to U.S. taxpayers hereunder be exempt
from, or comply with, the requirements of Section 409A so that none of the
Shares provided under this Agreement will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to be
so exempt or so comply. Each payment payable to a U.S. taxpayer under this
Agreement is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2). For purposes of this Agreement,
“Section 409A” means Section 409A of the Code, and any final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.


FLIR SYSTEMS, INC.                GRANTEE
flirrsuagreementoutsi_image1.jpg
[flirrsuagreementoutsi_image1.jpg]                
James J. Cannon                    Name
President and Chief Executive Officer        Signed Electronically


 